 

FIFTH AMENDMENT TO ACCOUNT PURCHASE AGREEMENT

THIS FIFTH AMENDMENT (this “Amendment”), dated as of August 27, 2013, is entered
into by and between INSURANCE OVERLOAD SERVICES, INC., a Delaware corporation
(the “Customer”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (together with its
participants, successors and assigns, “WFBC”).

RECITALS

A.

The Customer and WFBC are parties to an Account Purchase Agreement, dated as of
August 27, 2010 (as amended or otherwise modified from time to time, the
“Account Purchase Agreement”).

B.

The Customer has requested that certain amendments be made to the Account
Purchase Agreement, which WFBC is willing to make pursuant to the terms and
conditions set forth herein.

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

1.

Defined Terms.  Capitalized terms used in this Amendment which are defined in
the Recitals above shall have the same meanings as defined in such Recitals,
unless otherwise defined herein.  Capitalized terms used in this Amendment which
are defined in the Account Purchase Agreement shall have the same meanings as
defined in the Account Purchase Agreement, unless otherwise defined herein.

2.

Amendments to Account Purchase Agreement.

(a)

Section 2.56 of the Account Purchase Agreement is hereby amended and restated to
read in its entirety as follows:

“2.56            “Aggregate Facility Maximum” means $80,000,000, which amount
may be reduced, from to time and at the election of WFBC in its sole discretion
if a Participant defaults under its participation arrangement with WFBC or if
such participation arrangement is terminated, by an amount determined by WFBC in
its sole discretion, which reduction shall not exceed the amount of any
participating interests in the interests of WFBC hereunder sold by WFBC to a
Participant; provided,  however, that, with respect to the proposed public
offering contemplated by Corporate Resource Services, Inc., if, as determined by
WFBC in its sole discretion, (a) Corporate Resource Services, Inc. has failed,
on or before September 30, 2013, to (i) finalize the engagement of one or more
investment banks and (ii) file a registration statement with the U.S. Securities
and Exchange Commission, (b) Corporate Resource Services, Inc. has failed, on or
before November 30, 2013, to deliver to WFBC a final prospectus and notice of
effectiveness of such registration statement, or (c) Corporate Resource
Services, Inc. has failed, on or before December 31, 2013, to consummate the
sale of common stock pursuant to such public offering, then, in each case, WFBC



{Z0023531/2 }

--------------------------------------------------------------------------------

 

 

may, in its sole discretion at any time thereafter and without notice to the
Customer, reduce the Aggregate Facility Maximum to $67,500,000, which amount may
be reduced, from to time and at the election of WFBC in its sole discretion if a
Participant defaults under its participation arrangement with WFBC or if such
participation arrangement is terminated, by an amount determined by WFBC in its
sole discretion, which reduction shall not exceed the amount of any
participating interests in the interests of WFBC hereunder sold by WFBC to a
Participant.”

(b)

Section 2.58 of the Account Purchase Agreement is hereby amended and restated to
read in its entirety as follows:

“2.58            “LIBOR” means, as of a selected date, the rate per annum
determined pursuant to the following formula:

LIBOR =

Base LIBOR

 

 

100% - LIBOR Reserve Percentage

 

(a)      “Base LIBOR” means the rate per annum for United States Dollar deposits
quoted by WFBC for the purpose of calculating the effective floating interest
rate for loans that reference Daily One Month LIBOR as the Inter-Bank Market
Offered Rate in effect from time to time for the 1 month delivery of funds in
amounts approximately equal to the principal amount of such loans.

(b)      “Daily One Month LIBOR” means, for any day the rate per annum for
United States dollar deposits determined by WFBC for the purpose of calculating
the effective interest rate for loans that reference Daily One Month LIBOR as
the Inter-Bank Market Offered Rate in effect from time to time for the 1 month
delivery of funds in amounts approximately equal to the principal amount of such
loans.  The Customer understands and agrees that WFBC may base its determination
of the Inter-Bank Market Offered Rate upon such offers or other market
indicators of the Inter-Bank Market as WFBC in its discretion deems appropriate,
including but not limited to the rate offered for U.S. dollar deposits on the
London Inter-Bank Market.  When interest is determined in relation to Daily One
Month LIBOR, each change in the interest rate shall become effective each
Business Day that WFBC determines that Daily One Month LIBOR has changed.

(c)      “LIBOR Reserve Percentage” means the reserve percentage prescribed by
the Board of Governors of the Federal Reserve System (or any successor) for
“Eurocurrency Liabilities” (as defined in Regulation D of the Federal Reserve
Board, as amended), adjusted by WFBC for expected changes in such reserve
percentage during the then current Term.”



2

{Z0023531/2 }

--------------------------------------------------------------------------------

 

 

(c)

Section 2.35 of the Account Purchase Agreement is hereby amended and restated to
read in its entirety as follows:

“2.35            “Purchase Price” means, for (a) any Purchased Account which is
not a Permanent Placement Account and the Related Rights with respect thereto,
an amount equal to 90% of the gross face amount of such Purchased Account, and
(b) any Purchased Account which is a Permanent Placement Account and the Related
Rights with respect thereto, an amount equal to 80% of the gross face amount of
such Purchased Account, in each case, less any charges with respect to such
Purchased Account and less any amount of any trade discounts, credits or
allowances, or any other reductions or adjustments to such Purchased Account
taken by the Account Debtor. These percentages may be adjusted by WFBC at any
time at WFBC’s sole discretion.”

(d)

Section 2.48 of the Account Purchase Agreement is hereby amended and restated to
read in its entirety as follows:

“2.48            “Term” means, the period from the date hereof to and including
December 31, 2013.”

(e)

Section 2.50 of the Account Purchase Agreement is hereby amended and restated to
read in its entirety as follows:

“2.50            “Unacceptable Account” means any Account which is not
acceptable in WFBC’s sole discretion including the following:

(a)      Accounts unpaid ninety (90) days or more after the invoice date;

(b)      Accounts owed by an Account Debtor where 50% or more of all Accounts
owed by that Account Debtor are deemed ineligible under clause (a) above;

(c)      Accounts owed by an Account Debtor where credit balances appearing on
the Customer’s accounts receivable aging related to Accounts owed by that
Account Debtor are ninety (90) days or more after the invoice date;

(d)      Accounts owed by any unit of government, whether foreign or domestic
(provided, however, that Unacceptable Accounts shall not include that portion of
Accounts owed by such units of government for which the Customer has provided
evidence satisfactory to WFBC that (i) WFBC has a first priority perfected
security interest in such Accounts and (ii) such Accounts may be enforced by
WFBC directly against such unit of government under all applicable laws);

(e)      Accounts not payable in United States Dollars;



3

{Z0023531/2 }

--------------------------------------------------------------------------------

 

 

(f)      Any Account which is not an “account” or “payment intangible” within
the meaning of Article 9 of the Uniform Commercial Code of all applicable
jurisdictions;

(g)      Any Account which (i) does not arise under a contract which is in full
force and effect, (ii) does not constitute the legal, valid and binding
obligation of the related Account Debtor enforceable against such Account Debtor
in accordance with its terms, (iii) is subject to counterclaim, defense or other
Lien (other than Permitted Liens), or (iv) is an executory contract or unexpired
lease within the meaning of Section 365 of the Bankruptcy Code;

(h)      Any Account which arises under a contract which (i) does not contain an
obligation to pay a specified sum of money or is subject to contingencies, (ii)
requires the Account Debtor under such contract to consent to the sale, transfer
or assignment of the rights to payment under such contract, (iii) limits or
restricts the sale, transfer or assignment (whether absolutely or by way of
security) of such contract, or (iv) contains a confidentiality provision that
purports to restrict WFBC’s exercise of rights under this Agreement, including
the right to review such contract;

(i)      Any Account which, in whole or in part, contravenes any law, rule or
regulation applicable thereto (including those relating to usury, truth in
lending, fair credit billing, fair credit reporting, equal credit opportunity,
fair debt collection practices and privacy), which contravention would
reasonably be expected to have a Material Adverse Effect;

(j)      Accounts owed by an Account Debtor which (i) is not acceptable to WFBC
or (ii) is located outside the United States or Canada;

(k)      Accounts owed by an Account Debtor that is insolvent, the subject of an
Insolvency Proceeding or has ceased doing business;

(l)      Accounts owed by an owner, shareholder, Subsidiary, Affiliate, officer
or employee of the Customer;

(m)      Accounts not beneficially or legally owned by the Customer immediately
prior to purchase by WFBC;

(n)      Accounts which represent indebtedness of an Account Debtor that
constitutes an illegal, invalid or unenforceable obligation of such Account
Debtor to pay the amount thereof on the maturity date stated therein;

(o)      Accounts which, upon purchase by WFBC, are not subject to a duly
perfected Lien in WFBC’s favor or which are subject to any Lien in favor of any
Person other than WFBC, including any payment or performance bond;

(p)      Accounts that have been restructured, extended, amended or modified;



4

{Z0023531/2 }

--------------------------------------------------------------------------------

 

 

(q)      Any Account whose sale, transfer or assignment (whether absolutely or
by way of security) is limited or restricted by the terms of the contract
evidencing or relating to such Account (unless such limitation or restriction
has been complied with and WFBC is satisfied in its sole discretion that the
sale, transfer or assignment of such Account hereunder is valid and effective);

(r)      That portion of Accounts that constitutes freight fees, allowances,
finance charges, service charges or sales or excise taxes;

(s)      Accounts that have been invoiced, paid or partially paid in advance of
the full delivery and acceptance of goods or the performance and acceptance of
services or in advance of the submission of such Accounts to WFBC;

(t)      Any Account which was not generated in the ordinary course of the
Customer’s business;

(u)      Any Account as to which not all of the related invoices have been made
available to WFBC in a form acceptable to WFBC, and which are not included in an
Assignment and Schedule of Accounts acceptable to WFBC in its sole discretion
prior to the proposed purchase of such Accounts;

(v)      Any Account which is subject to any asserted reduction (including any
reduction on account of any offsetting account payable of the related Account
Debtor or the Customer to an Account Debtor), cancellation, rebate or refund or
any dispute, offset, counterclaim, Lien or defense whatsoever; provided that an
Account that is subject only in part to any of the foregoing but otherwise
qualifies as an Acceptable Account (as determined by WFBC in its sole
discretion) shall be an Acceptable Account to the extent not subject to
reduction, cancellation, refund, dispute, offset, counterclaim, Lien or other
defense;

(w)      Accounts which would cause the Purchase Limit for such Account Debtor
to be exceeded;

(x)      Permanent Placement Accounts which would cause the sum of (i) the
portion of the Purchased Amount related to the purchase of Permanent Placement
Accounts, plus (ii) the portion of the Purchased Amount (as defined in the
applicable Affiliate Account Purchase Agreement) related to the purchase of
Permanent Placement Accounts (as defined in the applicable Affiliate Account
Purchase Agreement) under the Affiliate Purchase Agreements, to exceed
$3,000,000;

(y)      Accounts which would cause the Purchased Amount to exceed the Facility
Maximum; and

(z)      Accounts, or portions thereof, that fail to conform to the
representations and warranties contained herein or are otherwise deemed
unacceptable by WFBC in its sole discretion.”



5

{Z0023531/2 }

--------------------------------------------------------------------------------

 

 

(f)

Section 2.53 of the Account Purchase Agreement is hereby amended and restated to
read in its entirety as follows:

“2.53            “WFBC Discount” means, with respect to each Purchased Account
and the Related Rights with respect thereto, an amount equal to the lesser of
(i) the sum of LIBOR, which interest rate shall change whenever LIBOR changes,
plus four and one quarter of one percent (4.25%) per annum, or (ii) the lawful
maximum, if any, in effect from time to time for advances to customers of the
type, in the amount, for the purposes and otherwise of the kind herein
contemplated.  Upon the occurrence and during the continuation of an Event of
Termination, with respect to each Purchased Account and the Related Rights with
respect thereto, the WFBC Discount shall be equal to the sum of LIBOR, which
interest rate shall change whenever LIBOR changes, plus eight and three quarters
of one percent (8.75%) per annum, or such lesser amount as WFBC in its sole
discretion may determine (but in no event shall such fee be more than the lawful
maximum, if any, in effect from time to time for advances of the type, in the
amount, for the purposes and otherwise of the kind herein contemplated).  The
WFBC Discount shall be calculated on the basis of a 360-day year for the actual
number of days elapsed.  WFBC may increase the WFBC Discount if WFBC’s cost of
funds increases for any reason.  Such change shall be effective upon the actual
change in WFBC’s cost of funds.”

(g)

Article 2 of the Account Purchase Agreement is hereby amended to add a new
Section 2.59 thereto to read in its entirety as follows:

“2.59            “Permanent Placement Account” means an Account owed by an
Account Debtor for permanent placement services rendered by the Customer, in
each case as determined by WFBC in its sole discretion.”

(h)

Section 3.08(b) of the Account Purchase Agreement is hereby amended and restated
to read in its entirety as follows:

“(b)            Audit Fees.  The Customer shall pay WFBC, on demand, audit fees
in connection with any audits or inspections conducted by WFBC of the Purchased
Accounts, the Related Rights, the Collateral or the Customer’s operations or
business, at the rates established from time to time by WFBC as its audit fees,
together with all actual out of pocket costs and expenses incurred in conducting
any such audit or inspection; provided that the Customer shall not, with the
exception of fees, costs, and expenses incurred during the continuation of an
Event of Termination, be required to reimburse WFBC for more than four (4) such
audits or inspections in any calendar year.”

(i)

Section 3.08(c) of the Account Purchase Agreement is hereby amended and restated
to read in its entirety as follows:

“(c)            Termination and Non-Renewal Fees.  (i) If the Termination Date
occurs before the last day of the then current Term or (ii) if (A) on or before



6

{Z0023531/2 }

--------------------------------------------------------------------------------

 

 

December 31, 2013, this Agreement is not extended beyond December 31, 2013, and
the Customer instead chooses to seek financing from another financial
institution, and (B) WFBC has agreed to offer financing to the Customer under
substantially the same terms and conditions offered by such other financial
institution, then, in addition to any and all other amounts due hereunder, the
Customer shall, and shall cause each Affiliate that is party to an Affiliate
Account Purchase Agreement to, jointly and severally pay to WFBC an early
termination fee equal to one percent (1.0%) of the Aggregate Facility
Maximum.  The Customer acknowledges that WFBC may charge such fee to the
Customer’s Collected Reserve Account or to the Collected Reserve Account (as
defined in the applicable Affiliate Account Purchase Agreement) under an
Affiliate Account Purchase Agreement as WFBC sees fit in its discretion.”

(j)

Section 3.14 of the Account Purchase Agreement is hereby amended and restated to
read in its entirety as follows:

“3.14            Miscellaneous Payments.  Should WFBC receive a duplicate
payment on a Purchased Account or other payment which is not identified, WFBC
may return any duplicate payment to the Account Debtor or apply such duplicate
payment or unidentified payment as WFBC in its sole discretion deems
appropriate.  In the event WFBC receives payment on an Account which has not
been purchased hereunder and can be identified as being the property of the
Customer, such payment will be credited to the Collected Reserve Account and
released in accordance with this Agreement.”

(k)

Section 3.20(e) of the Account Purchase Agreement is hereby amended and restated
to read in its entirety as follows:

“(e)            The Customer will pay on demand to WFBC interest (before and
after default and before and after judgment, with interest on overdue interest
at the same rate) on all amounts not paid to or deposited when due hereunder
(other than amounts due under Section 3.10(b)) at a rate equal to LIBOR, which
interest rate shall change whenever LIBOR changes, plus eight and three quarters
of one percent (8.75%) per annum calculated daily.”

(l)

Section 6.07 of the Account Purchase Agreement is hereby amended and restated to
read in its entirety as follows:

“6.07            Reporting Requirements.  The Customer will provide to WFBC the
following: 

(a)      as soon as available and in any event within 45 days after the end of
each quarter, year-to-date unaudited financial statements of the Customer and
its Subsidiaries including a statement of quarterly income and a balance sheet
of the Customer and its Subsidiaries, certified by an authorized officer of the
Customer and its Subsidiaries, as applicable;



7

{Z0023531/2 }

--------------------------------------------------------------------------------

 

 

(b)      as soon as available and in any event within 120 days after the
Customer’s fiscal year end, the Customer’s and each Subsidiary’s audited
financial statements prepared by an independent certified public accountant
acceptable to WFBC, which shall include the Customer’s and each Subsidiary’s
balance sheet, income statement, and statement of retained earnings, prepared,
if requested by WFBC, on a consolidated and consolidating basis to include the
Customer’s Affiliates;

(c)      within 45 days after the end of each quarter, the Customer will deliver
to WFBC a certificate in form acceptable to WFBC in its reasonable discretion
which is signed by an officer of the Customer and shall include:  (i) a
compliance certificate regarding the occurrence of an Event of Termination and
(ii) a listing by Account Debtor of the outstanding Purchased Accounts of such
Account Debtor, as of the last day of such quarter, determined in accordance
with this Agreement and the instructions of WFBC;

(d)      within 30 days after the end of each month, the Customer will deliver
to WFBC a detailed accounts payable aging as of the last day of such month in
form acceptable to WFBC in its reasonable discretion;

(e)      on the first Business Day of each week, the Customer will deliver to
WFBC a weekly roll forward of Accounts and calculation of ineligible amounts and
unapplied payments using the form attached hereto as Exhibit C, or such other
form acceptable to WFBC from time to time, together with related supporting
documentation and any other information reasonably requested by WFBC, each in
form acceptable to WFBC in its reasonable discretion;

(f)      promptly upon discovery, written notice of any commercial tort claims
brought by the Customer against any Person with respect to a Purchased Account,
any Related Rights or any Collateral, including the name and address of each
defendant, a summary of the facts, an estimate of the Customer’s damages, copies
of any complaint or demand letter submitted by the Customer, and such other
information as WFBC may request; and

(g)      such other information documents, records or reports in respect of the
Purchased Accounts, the Related Rights, the Collateral or the condition or
operations, financial or otherwise, of the Customer or any of its Subsidiaries
as WFBC may from time to time reasonably request.”



8

{Z0023531/2 }

--------------------------------------------------------------------------------

 

 

(m)

Section 6.09 of the Account Purchase Agreement is hereby amended and restated to
read in its entirety as follows:

“6.09            Notation on Invoices.  The Customer shall make a notation on
each original invoice (or the electronic equivalent of an invoice) or other such
documentation accepted by WFBC for each Account which indicates that such
Account has been sold, transferred and assigned to WFBC.  Such notation shall
read as follows or as otherwise agreed to by WFBC in writing:

This invoice has been sold, transferred and assigned to
and is payable to:
WELLS FARGO BUSINESS CREDIT
Box #912388
Denver, CO  80291-2388

Wire Instructions:
WELLS FARGO BANK, N.A.
San Francisco, CA
ABA# 121000248
Beneficiary:  Wells Fargo Business Credit
Acct# 4123823213

In addition, the Customer shall make a notation, in form and substance
acceptable to WFBC in its sole discretion, on any other form of documentation
accepted by WFBC for each Account and all Related Rights which indicates that
such Account and Related Rights have been sold, transferred and assigned to
WFBC.  In the event any invoice (or the electronic equivalent of an invoice) or
other form of documentation is sent or transmitted to any Account Debtor without
the notation required hereunder, a fee equal to two and one half of one percent
(2.50%) of the face amount of the related Account shall be immediately due and
payable to WFBC.”

(n)

Section 9.01(g) of the Account Purchase Agreement is hereby amended and restated
to read in its entirety as follows:

“(g)            Any document or other information submitted by the Customer to
WFBC for the purchase of an Account, including the weekly roll forward of
Accounts and calculation of ineligible amounts and unapplied payments required
under Section 6.07(e), is fraudulent or erroneous, or the Customer fails to
submit any document or other information required by WFBC under this Agreement
for the purchase of an Account.”

(o)

The Account Purchase Agreement is hereby amended by adding a new Exhibit C to
read in its entirety as set forth on the Exhibit C to this Amendment.

(p)

No Other Changes.  Except as explicitly amended by this Amendment, all of the
terms and conditions of the Account Purchase Agreement shall remain in full
force and effect.



9

{Z0023531/2 }

--------------------------------------------------------------------------------

 

 

(q)

Availability Reserve.  Reference is made to that certain Amendment to Account
Purchase Agreement and Other Documents entered into, effective as of October 1,
2012, by and between the Customer and WFBC (the “CHOICE Amendment”).  Section
2(a)(2) of the CHOICE Amendment states that WFBC may establish reserves, in its
sole discretion, with respect to the Available Amount (as that term is defined
in the CHOICE Amendment).  The Customer acknowledges that, as of the date
hereof, for the purpose of determining the Available Amount (as that term is
defined in the CHOICE Amendment) under this Agreement and each Affiliate Account
Purchase Agreement, WFBC is establishing a reserve in an aggregate amount equal
to $2,000,000, which amount may be increased or decreased by WFBC from time to
time in its sole discretion.

(r)

Conditions Precedent.  This Amendment shall be effective when WFBC shall have
received an executed original hereof and such other matters as WFBC may require,
each in substance and form acceptable to WFBC in its reasonable discretion. 

(s)

Representations and Warranties.  The Customer hereby represents and warrants to
WFBC as follows:

(t)

The Customer has all requisite power and authority to execute and deliver this
Amendment and any other agreements or instruments required hereunder and to
perform all of its obligations hereunder and thereunder, and this Amendment and
all such other agreements and instruments have been duly executed and delivered
by the Customer and constitute the legal, valid and binding obligation of the
Customer, enforceable in accordance with its terms.

(u)

The execution, delivery and performance by the Customer of this Amendment and
any other agreements or instruments required hereunder have been duly authorized
by all necessary corporate action and do not (i) require any authorization,
consent or approval by any governmental department, commission, board, bureau,
agency or instrumentality, domestic or foreign, (ii) violate any provision of
any law, rule or regulation or of any order, writ, injunction or decree
presently in effect, having applicability to the Customer, or the articles of
incorporation or by-laws of the Customer, or (iii) result in a breach of or
constitute a default under any agreement, lease or instrument to which the
Customer is a party or by which it or its properties may be bound or affected.

(v)

All of the representations and warranties contained in the Account Purchase
Agreement are correct on and as of the date hereof as though made on and as of
such date, except to the extent that such representations and warranties relate
solely to an earlier date.

(w)

References.  All references in the Account Purchase Agreement to “this
Agreement” shall be deemed to refer to the Account Purchase Agreement as amended
hereby; and any and all references in any of the Related Documents to the
Account Purchase Agreement shall be deemed to refer to the Account Purchase
Agreement as amended hereby.



10

{Z0023531/2 }

--------------------------------------------------------------------------------

 

 

(x)

No Waiver.  The execution of this Amendment and the acceptance of all other
agreements and instruments related hereto shall not be deemed to be a waiver of
any default or Event of Termination under the Account Purchase Agreement or a
waiver of any breach, default or event of default under any Related Document or
other document held by WFBC, whether or not known to WFBC and whether or not
existing on the date of this Amendment.

(y)

Release.  The Customer and each Guarantor by signing the Acknowledgment and
Agreement of Guarantors set forth below, each hereby absolutely and
unconditionally releases and forever discharges WFBC, and any and all
participants, parent entities, subsidiary entities, affiliated entities,
insurers, indemnitors, successors and assigns thereof, together with all of the
present and former directors, officers, attorneys, agents and employees of any
of the foregoing, from any and all claims, demands or causes of action of any
kind, nature or description, whether arising in law or equity or upon contract
or tort or under any state or federal law or otherwise, which the Customer or
such Guarantor has had, now has or has made claim to have against any such
Person for or by reason of any act, omission, matter, cause or thing whatsoever
arising from the beginning of time to and including the date of this Amendment,
whether such claims, demands and causes of action are matured or unmatured or
known or unknown.

(z)

Costs and Expenses.  The Customer hereby reaffirms its agreement under the
Account Purchase Agreement to pay or reimburse WFBC on demand for all costs and
expenses incurred by WFBC in connection with the Account Purchase Agreement and
the Related Documents, including without limitation all disbursements and
reasonable fees of counsel.  Without limiting the generality of the foregoing,
the Customer specifically agrees to pay all disbursements and fees of counsel to
WFBC for the services performed by such counsel in connection with the
preparation of this Amendment and the documents and instruments incidental
hereto.  The Customer acknowledges and agrees that WFBC may charge such fees and
disbursements to the Collected Reserve Account.

(aa)

Miscellaneous.  This Amendment and the Acknowledgment and Agreement of
Guarantors may be executed in any number of counterparts, each of which when so
executed and delivered shall be deemed an original and all of which
counterparts, taken together, shall constitute one and the same instrument. 
Manually executed counterparts of the signature pages of this Amendment and the
Acknowledgment and Agreement of Guarantors may be delivered by the parties
electronically so long as transmitted pages are reproducible on paper medium
upon receipt.  Each party is duly authorized to print any executed signature
page so received and attach it to this Amendment and the Acknowledgment and
Agreement of Guarantors, whereupon this Amendment and the Acknowledgment and
Agreement of Guarantors shall be deemed to have been duly executed and delivered
by the transmitting party and the paper copy of this Amendment and the
Acknowledgment and Agreement of Guarantors assembled by the recipient with such
signature page attached shall be deemed an original for all purposes, absent
manifest error or bad faith.  This Amendment and the Acknowledgment and
Agreement of Guarantors shall be governed by and construed in accordance with
the substantive laws (other than conflict laws) of the State of Colorado.  The
parties hereby (a) consent to the personal jurisdiction of the state and federal
courts located in the State of Colorado, and any appellate court from which any
appeals therefrom are available, in connection with any controversy related to
this Amendment or the Acknowledgment and Agreement of Guarantors; (b) waive any
argument that venue in any such forum is not convenient; (c) agree that any
litigation initiated by any party in connection



11

{Z0023531/2 }

--------------------------------------------------------------------------------

 

 

with this Amendment and the Acknowledgment and Agreement of Guarantors may be
venued in the state or federal courts located in the City and County of Denver,
Colorado; and (d) agree that a final judgment in any such suit, action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

(bb)

WAIVER OF JURY TRIAL.  THE CUSTOMER, EACH GUARANTOR AND WFBC HEREBY IRREVOCABLY
WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION AT LAW OR IN EQUITY OR IN ANY
OTHER PROCEEDING BASED ON OR PERTAINING TO THIS AMENDMENT OR THE ACKNOWLEDGMENT
AND AGREEMENT OF GUARANTORS.

[The remainder of this page intentionally left blank.]

 

12

{Z0023531/2 }

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

 

                                                                        
Name:  Jason M. Cole
Its:  Authorized Signatory

 

 

 

 

                                                                        
Name:  Michael Golde

 

 

WELLS FARGO BANK,
NATIONAL ASSOCIATION

 

 

 

By:              /s/ Jason Cole                                                
Name:  Jason M. Cole
Its:  Authorized Signatory

INSURANCE OVERLOAD SERVICES, INC.

 

 

 

By:              /s/ Michael Golde                                    
Name:  Michael Golde

Its:  Chief Financial Officer

 

 

Signature Page to

Fifth Amendment to Account Purchase Agreement

{Z0023531/2 }

--------------------------------------------------------------------------------

 

 

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS

Each of the undersigned, each a guarantor of the debts, obligations and
liabilities of Insurance Overload Services, Inc., a Delaware corporation (the
“Customer”) to Wells Fargo Bank, National Association (together with its
participants, successors and assigns, “WFBC”), pursuant to (a) a Continuing
Guaranty by Robert Cassera in favor of WFBC, dated as of August 27, 2010, (b) an
Amended and Restated Continuing Guaranty by Corporate Resource Services, Inc. in
favor of WFBC, dated as of November 21, 2011, (c) a Continuing Guaranty by
Corporate Resource Development Inc. in favor of WFBC, dated as of August 27,
2010, (d) a Continuing Guaranty by Diamond Staffing Services, Inc. in favor of
WFBC, dated as of January 31, 2011, (e) a Continuing Guaranty by TS Staffing
Services, Inc. in favor of WFBC, dated as of November 21, 2011, and (f) a
Continuing Guaranty by Accountabilities, Inc. in favor of WFBC, dated as of June
13, 2013 (each of the foregoing as amended or otherwise modified from time to
time, a “Guaranty”), hereby (i) acknowledges receipt of the foregoing Amendment;
(ii) consents to the terms (including without limitation the release by each of
the undersigned set forth in the Amendment) and execution thereof;
(iii) reaffirms all obligations to WFBC pursuant to the terms of his or its
Guaranty; and (iv) acknowledges that WFBC may amend, restate, extend, renew or
otherwise modify the Account Purchase Agreement and any debts, obligations,
liabilities or agreement of the Customer, or enter into any agreement or extend
additional or other credit accommodations, without notifying or obtaining the
consent of the undersigned and without impairing the liability of the
undersigned under his or its Guaranty for all of the Customer’s present and
future debts, obligations and liabilities to WFBC.

 

 

 

                                                

 

 

 

                                                            

 

 

 

 

 

 

 

 

/s/ Robert Cassera                        

Robert Cassera

CORPORATE RESOURCE
SERVICES, INC.


 

By:  /s/             Michael Golde                        

Name:  Michael Golde

Its:  Chief Financial Officer

 

CORPORATE RESOURCE DEVELOPMENT INC.


 

By:  /s/ Michael Golde                                    
Name:  Michael Golde

Its:  Chief Financial Officer

 

DIAMOND STAFFING SERVICES, INC.


 

 

By:  /s/ Michael Golde                                    
Name:  Michael Golde

Its:  Chief Financial Officer

TS STAFFING SERVICES, INC.

 

 

By:              /s/ Michael Golde                        

Name:  Michael Golde

Its:  Chief Financial Officer

ACCOUNTABILITIES, INC.

 

 

By:              /s/ Michael Golde                        

Name:  Michael Golde

Its:  Chief Financial Officer

 

 

Signature Page to

Acknowledgment and Agreement of Guarantors

Fifth Amendment to Account Purchase Agreement

{Z0023531/2 }

--------------------------------------------------------------------------------

 

 

Exhibit C

To

Account Purchase Agreement

 

[See attached form of weekly roll forward of Accounts

and calculation of ineligible amounts and unapplied payments.]

 

 



A-1

{Z0023531/2 }

--------------------------------------------------------------------------------